ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                     )
                                                 )
We Brotheran Norzai Construction Company )             ASBCA No. 61073
 BNRCC                                   )
                                         )
Under Contract No. W5J9LE-11-C-OO 18     )

APPEARANCE FOR THE APPELLANT:                          Mr. Shamsi

APPEARANCES FOR THE GOVERNMENT:                        Thomas H. Gourlay, Jr., Esq.
                                                        Engineer Chief Trial Attorney
                                                       Regina L. Schowalter, Esq.
                                                        Engineer Trial Attorney
                                                        U.S. Army Engineer District, Middle East
                                                        Winchester, VA

                                ORDER OF DISMISSAL

       By Orders dated 1 March and 22 March 2017, the Board requested that appellant
provide a copy of the claim it submitted to the contracting officer prior to the filing of
this appeal. In response, appellant indicated that it never submitted its claim to the
government, and requested contact information for the contracting officer. The
government has provided appellant with the contact information for the cognizant
contracting officer. By Order dated 5 April 2017, the Board informed the parties that it
intended to dismiss this appeal unless either party objected within 14 days of the date of
the Order. The Board has not received an objection from either party.

      Accordingly, this appeal is dismissed without prejudice to the contractor;s
submittal of a claim to the contracting officer. ·

       The contractor is advised that Board Rule 15 sets forth the criteria for
representation before the Board. As set forth in Rule 15, "a corporation may be
represented by one of its officers; and a partnership or joint venture by one of its
members; or ... by an attorney at law duly licensed in any state, commonwealth, territory,
the District of Columbia, or in a foreign country."

       Dated: 2 May 2017



                                                     Administrative Judge
                                                     Vice Chairman
                                                     Armed Services Board
                                                     of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61073, Appeal of We Brotheran
Norzai Construction Company BNRCC, rendered in conformance with the Board's
Charter.

      Dated:



                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                            2